

114 S1454 IS: Transportation and Logistics Hiring Reform Act
U.S. Senate
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1454IN THE SENATE OF THE UNITED STATESMay 21, 2015Mrs. Fischer (for herself and Mr. Blunt) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo enhance interstate commerce by creating a National Hiring Standard for Motor Carriers.
	
 1.Short titleThis Act may be cited as the Transportation and Logistics Hiring Reform Act. 2.DefinitionsIn this Act:
 (1)EntityThe term entity means a person acting as— (A)a shipper or a consignee;
 (B)a broker, a freight forwarder, or a household goods freight forwarder (as such terms are defined in section 13102 of title 49, United States Code);
 (C)a non-vessel-operating common carrier, an ocean freight forwarder, or an ocean transportation intermediary (as such terms are defined in section 40102 of title 46, United States Code);
 (D)an indirect air carrier authorized to operate under a Standard Security Program approved by the Transportation Security Administration;
 (E)a customs broker licensed in accordance with section 111.2 of title 19, Code of Federal Regulations;
 (F)an interchange motor carrier subject to paragraphs (1)(B) and (2) of section 13902(i); or
 (G)a warehouse (as defined in Article 7–102(13) of the Uniform Commercial Code).
 (2)Motor carrierThe term motor carrier means a motor carrier or a household goods motor carrier (as such terms are defined in section 13102 of title 49, United States Code) that is subject to Federal motor carrier financial responsibility and safety regulations.
 (3)StateThe term State means each of the 50 States, a political subdivision of any such State, any intrastate agency, any other political agency of 2 or more States, the District of Columbia, American Samoa, the Commonwealth of the Northern Mariana Islands, the Commonwealth of Puerto Rico, Guam, and the Virgin Islands.
			3.National hiring standards for motor carriers
 (a)National standardBefore tendering a shipment, but not more than 35 days before the pickup of a shipment by the hired motor carrier, an entity shall verify that the motor carrier, at the time of such verification—
 (1)is registered with and authorized by the Federal Motor Carrier Safety Administration to operate as a motor carrier or household goods motor carrier, if applicable;
 (2)has the minimum insurance coverage required by Federal law; and (3)(A)before the safety fitness regulations are issued pursuant to subsection (c), does not have an unsatisfactory safety fitness rating issued by the Federal Motor Carrier Safety Administration in force at the time of such verification; or
 (B)after the safety fitness regulations are issued pursuant to subsection (c), does not have a safety fitness rating issued by the Federal Motor Carrier Safety Administration under such regulations that is the equivalent of the unsatisfactory fitness rating referred to in subparagraph (A).
					(b)Intended use of data
 (1)In generalOnly evidence of an entity’s compliance with subsection (a) may be admitted as evidence or otherwise used in a civil action for damages resulting from a claim of negligent selection or retention of such motor carrier against the entity.
 (2)Excluded evidenceAll other motor carrier data created or maintained by the Federal Motor Carrier Safety Administration including safety measurement system data or analysis of such data, may not be admitted into evidence in a case or proceeding in which it is asserted or alleged that an entity’s selection or retention of a motor carrier was negligent.
				(c)Rulemaking
 (1)In generalNot later than 18 months after the date of the enactment of this Act, the Secretary of Transportation shall promulgate safety fitness determination regulations that update and revise the standards for establishing an unsatisfactory safety rating for motor carriers.
 (2)Factors for an unsatisfactory ratingIn the regulations promulgated pursuant to paragraph (1), the Secretary shall determine if a motor carrier is not fit to operate a commercial motor vehicle in or affecting interstate commerce in accordance with section 31144 of title 49, United States Code.
 (d)Compliance with all safety lawsAll commercial carriers shall comply with all applicable Federal laws pertaining to safety. 4.Applicability and effective dateNotwithstanding any other provision of law, this Act shall apply with respect to any action commenced on or after the date of the enactment of this Act without regard to whether the harm that is the subject of the action, or the conduct that caused the harm, occurred before such date of enactment.